NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS                         FILED
                            FOR THE NINTH CIRCUIT                           JUL 23 2012

                                                                        MOLLY C. DWYER, CLERK
                                                                         U .S. C O U R T OF APPE ALS

UNITED STATES OF AMERICA,                        No. 11-30221

              Plaintiff - Appellee,              D.C. No. 3:09-cr-00493-BR-1

  v.
                                                 MEMORANDUM *
DAVID EARL ANDERSON,

              Defendant - Appellant.



                    Appeal from the United States District Court
                             for the District of Oregon
                     Anna J. Brown, District Judge, Presiding

                        Argued and Submitted July 12, 2012
                                Portland, Oregon

Before: GOODWIN, PREGERSON, and CHRISTEN, Circuit Judges.

       David Earl Anderson appeals his sentence on one count of threatening to kill

President Barack Obama in violation of 18 U.S.C. § 871. At the time of the offense,

Anderson was incarcerated at the Oregon State Penitentiary serving a sentence on

unrelated charges. Anderson pled guilty. The district court sentenced Anderson to



        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
48 months in custody to be served consecutively to his current sentences for the

unrelated state crimes. Anderson challenges his sentence on the grounds that the

district court erroneously determined that his conduct constituted multiple threats

under U.S.S.G. § 2A6.1, refused to grant departures for coercion, duress and voluntary

disclosure based on § 5K2.12 and § 5K2.16, and denied a reduction for acceptance of

responsibility under § 3E1.1. We affirm.

      The district court did not abuse its discretion in determining that, based on the

seven communications that Anderson sent, he made more than two threats against the

President. Under the plain language of § 2A6.1(b)(6), Anderson’s request for a four-

level decrease on the grounds that the mailings amounted to only a single threat was

precluded by this determination. This court’s holding in United States v. Sanders, 41

F.3d 480 (9th Cir. 1994), is inapposite. Sanders was decided before the Guidelines

were amended to make available the two-level enhancement for multiple threats.

      The district court did not misinterpret the Guidelines in denying downward

departures for coercion and duress, under U.S.S.G. § 5K2.12, for voluntary disclosure

of the offense, under § 5K2.16, and for acceptance of responsibility, under § 3E1.1.

We find no error in Anderson’s below-Guidelines sentence because the district court

provided adequate reasons, namely the serious nature of Anderson’s conduct, his

continuing threats, and the need to protect against such threats, for rejecting


                                           2
Anderson’s arguments as an exercise of its discretion. We conclude that the district

court’s denial of downward departures does not implicate the overall reasonableness

of Anderson’s sentence. See United States v. Dallman, 533 F.3d 755, 760-61 (9th Cir.

2008).

AFFIRMED.




                                         3